Name: Council Directive 2006/96/EC of 20 November 2006 adapting certain Directives in the field of free movement of goods, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: NA;  EU institutions and European civil service;  Europe;  European Union law;  European construction;  international trade
 Date Published: 2006-12-20; 2008-12-31

 20.12.2006 EN Official Journal of the European Union L 363/81 COUNCIL DIRECTIVE 2006/96/EC of 20 November 2006 adapting certain Directives in the field of free movement of goods, by reason of the accession of Bulgaria and Romania THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania (1), and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Having regard to the proposal from the Commission, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts of the institutions remain valid beyond 1 January 2007 and require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary acts are to be adopted by the Council, unless the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties had reached political agreement on a set of adaptations to acts adopted by the institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Directives 69/493/EEC (2), 70/156/EEC (3), 70/157/EEC (4), 70/220/EEC (5), 70/221/EEC (6), 70/388/EEC (7), 71/127/EEC (8), 71/316/EEC (9), 71/320/EEC (10), 71/347/EEC (11), 72/245/EEC (12), 74/61/EEC (13), 74/408/EEC (14), 74/483/EEC (15), 75/322/EEC (16), 76/114/EEC (17), 76/757/EEC (18), 76/758/EEC (19), 76/759/EEC (20), 76/760/EEC (21), 76/761/EEC (22), 76/762/EEC (23), 76/767/EEC (24), 77/536/EEC (25), 77/538/EEC (26), 77/539/EEC (27), 77/540/EEC (28), 77/541/EEC (29), 78/318/EEC (30), 78/764/EEC (31), 78/932/EEC (32), 79/622/EEC (33), 86/298/EEC (34), 87/402/EEC (35), 89/173/EEC (36), 91/226/EEC (37), 94/11/EC (38), 94/20/EC (39), 95/28/EC (40), 96/74/EC (41), 98/34/EC (42), 1999/45/EC (43), 2000/25/EC (44), 2000/40/EC (45), 2001/56/EC (46), 2001/85/EC (47), 2002/24/EC (48), 2003/37/EC (49), 2003/97/EC (50), 2004/22/EC (51) and 2005/66/EC (52) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directives 69/493/EEC, 70/156/EEC, 70/157/EEC, 70/220/EEC, 70/221/EEC, 70/388/EEC, 71/127/EEC, 71/316/EEC, 71/320/EEC, 71/347/EEC, 72/245/EEC, 74/61/EEC, 74/408/EEC, 74/483/EEC, 75/322/EEC, 76/114/EEC, 76/757/EEC, 76/758/EEC, 76/759/EEC, 76/760/EEC, 76/761/EEC, 76/762/EEC, 76/767/EEC, 77/536/EEC, 77/538/EEC, 77/539/EEC, 77/540/EEC, 77/541/EEC, 78/318/EEC, 78/764/EEC, 78/932/EEC, 79/622/EEC, 86/298/EEC, 87/402/EEC, 89/173/EEC, 91/226/EEC, 94/11/EC, 94/20/EC, 95/28/EC, 96/74/EC, 98/34/EC, 1999/45/EC, 2000/25/EC, 2000/40/EC, 2001/56/EC, 2001/85/EC, 2002/24/EC, 2003/37/EC, 2003/97/EC, 2004/22/EC and 2005/66/EC shall be amended as set out in the Annex. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the date of accession of Bulgaria and Romania to the European Union at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 November 2006 For the Council The President J. KORKEAOJA (1) OJ L 157, 21.6.2005, p. 11. (2) OJ L 326, 29.12.1969, p. 36. (3) OJ L 42, 23.2.1970, p. 1. (4) OJ L 42, 23.2.1970, p. 16. (5) OJ L 76, 6.4.1970, p. 1. (6) OJ L 76, 6.4.1970, p. 23. (7) OJ L 176, 10.8.1970, p. 12. (8) OJ L 68, 22.3.1971, p. 1. (9) OJ L 202, 6.9.1971, p. 1. (10) OJ L 202, 6.9.1971, p. 37. (11) OJ L 239, 25.10.1971, p. 1. (12) OJ L 152, 6.7.1972, p. 15. (13) OJ L 38, 11.2.1974, p. 22. (14) OJ L 221, 12.8.1974, p. 1. (15) OJ L 266, 2.10.1974, p. 4. (16) OJ L 147, 9.6.1975, p. 28. (17) OJ L 24, 30.1.1976, p. 1. (18) OJ L 262, 27.9.1976, p. 32. (19) OJ L 262, 27.9.1976, p. 54. (20) OJ L 262, 27.9.1976, p. 71. (21) OJ L 262, 27.9.1976, p. 85. (22) OJ L 262, 27.9.1976, p. 96. (23) OJ L 262, 27.9.1976, p. 122. (24) OJ L 262, 27.9.1976, p. 153. (25) OJ L 220, 29.8.1977, p. 1. (26) OJ L 220, 29.8.1977, p. 60. (27) OJ L 220, 29.8.1977, p. 72. (28) OJ L 220, 29.8.1977, p. 83. (29) OJ L 220, 29.8.1977, p. 95. (30) OJ L 81, 28.3.1978, p. 49. (31) OJ L 255, 18.9.1978, p. 1. (32) OJ L 325, 20.11.1978, p. 1. (33) OJ L 179, 17.7.1979, p. 1. (34) OJ L 186, 8.7.1986, p. 26. (35) OJ L 220, 8.8.1987, p. 1. (36) OJ L 67, 10.3.1989, p. 1. (37) OJ L 103, 23.4.1991, p. 5. (38) OJ L 100, 19.4.1994, p. 37. (39) OJ L 195, 29.7.1994, p. 1. (40) OJ L 281, 23.11.1995, p. 1. (41) OJ L 32, 3.2.1997, p. 38. (42) OJ L 204, 21.7.1998, p. 37. (43) OJ L 200, 30.7.1999, p. 1. (44) OJ L 173, 12.7.2000, p. 1. (45) OJ L 203, 10.8.2000, p. 9. (46) OJ L 292, 9.11.2001, p. 21. (47) OJ L 42, 13.2.2002, p. 1. (48) OJ L 124, 9.5.2002, p. 1. (49) OJ L 171, 9.7.2003, p. 1. (50) OJ L 25, 29.1.2004, p. 1. (51) OJ L 135, 30.4.2004, p. 1. (52) OJ L 309, 25.11.2005, p. 37. ANNEX FREE MOVEMENT OF GOODS A. MOTOR VEHICLES 1. 31970 L 0156: Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ L 42, 23.2.1970, p. 1), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31978 L 0315: Council Directive 78/315/EEC of 21.12.1977 (OJ L 81, 28.3.1978, p. 1),  31978 L 0547: Council Directive 78/547/EEC of 12.6.1978 (OJ L 168, 26.6.1978, p. 39),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  31980 L 1267: Council Directive 80/1267/EEC of 16.12.1980 (OJ L 375, 31.12.1980, p. 34),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0358: Council Directive 87/358/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 51),  31987 L 0403: Council Directive 87/403/EEC of 25.6.1987 (OJ L 220, 8.8.1987, p. 44),  31992 L 0053: Council Directive 92/53/EEC of 18.6.1992 (OJ L 225, 10.8.1992, p. 1),  31993 L 0081: Commission Directive 93/81/EEC of 29.9.1993 (OJ L 264, 23.10.1993, p. 49),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31995 L 0054: Commission Directive 95/54/EC of 31.10.1995 (OJ L 266, 8.11.1995, p. 1),  31996 L 0027: Directive 96/27/EC of the European Parliament and of the Council of 20.5.1996 (OJ L 169, 8.7.1996, p. 1),  31996 L 0079: Directive 96/79/EC of the European Parliament and of the Council of 16.12.1996 (OJ L 18, 21.1.1997, p. 7),  31997 L 0027: Directive 97/27/EC of the European Parliament and of the Council of 22.7.1997 (OJ L 233, 25.8.1997, p. 1),  31998 L 0014: Commission Directive 98/14/EC of 6.2.1998 (OJ L 91, 25.3.1998, p. 1),  31998 L 0091: Directive 98/91/EC of the European Parliament and of the Council of 14.12.1998 (OJ L 11, 16.1.1999, p. 25),  32000 L 0040: Directive 2000/40/EC of the European Parliament and of the Council of 26.6.2000 (OJ L 203, 10.8.2000, p. 9),  32001 L 0056: Directive 2001/56/EC of the European Parliament and of the Council of 27.9.2001 (OJ L 292, 9.11.2001, p. 21),  32001 L 0085: Directive 2001/85/EC of the European Parliament and of the Council of 20.11.2001 (OJ L 42, 13.2.2002, p. 1),  32001 L 0092: Commission Directive 2001/92/EC of 30.10.2001 (OJ L 291, 8.11.2001, p. 24),  32001 L 0116: Commission Directive 2001/116/EC of 20.12.2001 (OJ L 18, 21.1.2002, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 L 0097: Directive 2003/97/EC of the European Parliament and of the Council of 10.11.2003 (OJ L 25, 29.1.2004, p. 1),  32003 L 0102: Directive 2003/102/EC of the European Parliament and of the Council of 17.11.2003 (OJ L 321, 6.12.2003, p. 15),  32003 R 0807: Council Regulation No 807/2003 of 14.4.2003 (OJ L 122, 16.5.2003, p. 36),  32004 L 0003: Directive 2004/3/EC of the European Parliament and of the Council of 11.2.2004 (OJ L 49, 19.2.2004, p. 36),  32004 L 0078: Commission Directive 2004/78/EC of 29.4.2004 (OJ L 153, 30.4.2004, p. 103),  32004 L 0104: Commission Directive 2004/104/EC of 14.10.2004 (OJ L 337, 13.11.2004, p. 13),  32005 L 0049: Commission Directive 2005/49/EC of 25.7.2005 (OJ L 194, 26.7.2005, p. 12),  32005 L 0064: Directive 2005/64/EC of the European Parliament and of the Council of 26.10.2005 (OJ L 310, 25.11.2005, p. 10),  32005 L 0066: Directive 2005/66/EC of the European Parliament and of the Council of 26.10.2005 (OJ L 309, 25.11.2005, p. 37),  32006 L 0028: Commission Directive 2006/28/EC of 6.3.2006 (OJ L 65, 7.3.2006, p. 27),  32006 L 0040: Directive 2006/40/EC of the European Parliament and of the Council of 17.5.2006 (OJ L 161, 14.6.2006, p. 12). (a) In Annex VII, the following are inserted in the list in Section I: 34 for Bulgaria, 19 for Romania.; (b) In Annex IX, point 47 of each of Part I, side 2, and Part II, side 2 is replaced by the following: 47. Fiscal power or national code number(s), if applicable: Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: . 2. 31970 L 0157: Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (OJ L 42, 23.2.1970, p. 16), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31973 L 0350: Commission Directive 73/350/EEC of 7.11.1973 (OJ L 321, 22.11.1973, p. 33),  31977 L 0212: Council Directive 77/212/EEC of 8.3.1977 (OJ L 66, 12.3.1977, p. 33),  31981 L 0334: Commission Directive 81/334/EEC of 13.4.1981 (OJ L 131, 18.5.1981, p. 6),  31984 L 0372: Commission Directive 84/372/EEC of 3.7.1984 (OJ L 196, 26.7.1984, p. 47),  31984 L 0424: Council Directive 84/424/EEC of 3.9.1984 (OJ L 238, 6.9.1984, p. 31),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31989 L 0491: Commission Directive 89/491/EEC of 17.7.1989 (OJ L 238, 15.8.1989, p. 43),  31992 L 0097: Council Directive 92/97/EEC of 10.11.1992 (OJ L 371, 19.12.1992, p. 1),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31996 L 0020: Commission Directive 96/20/EC of 27.3.1996 (OJ L 92, 13.4.1996, p. 23),  31999 L 0101: Commission Directive 1999/101/EC of 15.12.1999 (OJ L 334, 28.12.1999, p. 41),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex II, the following is added to point 4.2: 34 for Bulgaria, 19 for Romania.. 3. 31970 L 0220: Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (OJ L 76, 6.4.1970, p. 1), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31974 L 0290: Council Directive 74/290/EEC of 28.5.1974 (OJ L 159, 15.6.1974, p. 61),  31977 L 0102: Commission Directive 77/102/EEC of 30.11.1976 (OJ L 32, 3.2.1977, p. 32),  31978 L 0665: Commission Directive 78/665/EEC of 14.7.1978 (OJ L 223, 14.8.1978, p. 48),  31983 L 0351: Council Directive 83/351/EEC of 16.6.1983 (OJ L 197, 20.7.1983, p. 1),  31988 L 0076: Council Directive 88/76/EEC of 3.12.1987 (OJ L 36, 9.2.1988, p. 1),  31988 L 0436: Council Directive 88/436/EEC of 16.6.1988 (OJ L 214, 6.8.1988, p. 1),  31989 L 0458: Council Directive 89/458/EEC of 18.7.1989 (OJ L 226, 3.8.1989, p. 1),  31989 L 0491: Commission Directive 89/491/EEC of 17.7.1989 (OJ L 238, 15.8.1989, p. 43),  31991 L 0441: Council Directive 91/441/EEC of 26.6.1991 (OJ L 242, 30.8.1991, p. 1),  31993 L 0059: Council Directive 93/59/EEC of 28.6.1993 (OJ L 186, 28.7.1993, p. 21),  31994 L 0012: Directive 94/12/EC of the European Parliament and the Council of 23.3.1994 (OJ L 100, 19.4.1994, p. 42),  31996 L 0044: Commission Directive 96/44/EC of 1.7.1996 (OJ L 210, 20.8.1996, p. 25),  31996 L 0069: Directive 96/69/EC of the European Parliament and of the Council of 8.10.1996 (OJ L 282, 1.11.1996, p. 64),  31998 L 0069: Directive 98/69/EC of the European Parliament and of the Council of 13.10.1998 (OJ L 350, 28.12.1998, p. 1),  31998 L 0077: Commission Directive 98/77/EC of 2.10.1998 (OJ L 286, 23.10.1998, p. 34),  31999 L 0102: Commission Directive 1999/102/EC of 15.12.1999 (OJ L 334, 28.12.1999, p. 43),  32001 L 0001: Directive 2001/1/EC of the European Parliament and of the Council of 22.1.2001 (OJ L 35, 6.2.2001, p. 34),  32001 L 0100: Directive 2001/100/EC of the European Parliament and of the Council of 7.12.2001 (OJ L 16, 18.1.2002, p. 32),  32002 L 0080: Commission Directive 2002/80/EC of 3.10.2002 (OJ L 291, 28.10.2002, p. 20),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 L 0076: Commission Directive 2003/76/EC of 11.8.2003 (OJ L 206, 15.8.2003, p. 29). In Annex XIII, the following are inserted in the column under point 5.2: 34 for Bulgaria, 19 for Romania. 4. 31970 L 0221: Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear underrun protection of motor vehicles and their trailers (OJ L 76, 6.4.1970, p. 23), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31979 L 0490: Commission Directive 79/490/EEC of 18.4.1979 (OJ L 128, 26.5.1979, p. 22),  31981 L 0333: Commission Directive 81/333/EEC of 13.4.1981 (OJ L 131, 18.5.1981, p. 4),  31997 L 0019: Commission Directive 97/19/EC of 18.4.1997 (OJ L 125, 16.5.1997, p. 1),  32000 L 0008: Directive 2000/8/EC of the European Parliament and of the Council of 20.3.2000 (OJ L 106, 3.5.2000, p. 7),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32006 L 0020: Commission Directive 2006/20/EC of 17.2.2006 (OJ L 48, 18.2.2006, p. 16). In Annex II, the following are inserted in the column under point 6.2: 34 for Bulgaria, 19 for Romania. 5. 31970 L 0388: Council Directive 70/388/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to audible warning devices for motor vehicles (OJ L 176, 10.8.1970, p. 12), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to the text in brackets in point 1.4.1: 34 for Bulgaria, 19 for Romania. 6. 31971 L 0127: Council Directive 71/127/EEC of 1 March 1971 on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles (OJ L 68, 22.3.1971, p. 1), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31979 L 0795: Commission Directive 79/795/EEC of 20.7.1979 (OJ L 239, 22.9.1979, p. 1),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  31985 L 0205: Commission Directive 85/205/EEC of 18.2.1985 (OJ L 90, 29.3.1985, p. 1),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31986 L 0562: Commission Directive 86/562/EEC of 6.11.1986 (OJ L 327, 22.11.1986, p. 49),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31988 L 0321: Commission Directive 88/321/EEC of 16.5.1988 (OJ L 147, 14.6.1988, p. 77),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Appendix 2 to Annex II, the following is added to the enumeration of distinguishing numbers/letters in point 4.2: 34 for Bulgaria, 19 for Romania. 7. 31971 L 0320: Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers (OJ L 202, 6.9.1971, p. 37), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31974 L 0132: Commission Directive 74/132/EEC of 11.2.1974 (OJ L 74, 19.3.1974, p. 7),  31975 L 0524: Commission Directive 75/524/EEC of 25.7.1975 (OJ L 236, 8.9.1975, p. 3),  31979 L 0489: Commission Directive 79/489/EEC of 18.4.1979 (OJ L 128, 26.5.1979, p. 12),  31985 L 0647: Commission Directive 85/647/EEC of 23.12.1985 (OJ L 380, 31.12.1985, p. 1),  31988 L 0194: Commission Directive 88/194/EEC of 24.3.1988 (OJ L 92, 9.4.1988, p. 47),  31991 L 0422: Commission Directive 91/422/EEC of 15.7.1991 (OJ L 233, 22.8.1991, p. 21),  31998 L 0012: Commission Directive 98/12/EC of 27.1.1998 (OJ L 81, 18.3.1998, p. 1),  32002 L 0078: Commission Directive 2002/78/EC of 1.10.2002 (OJ L 267, 4.10.2002, p. 23),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex XV, the following are inserted in the column under point 4.4.2: 34 for Bulgaria, 19 for Romania. 8. 31972 L 0245: Council Directive 72/245/EEC of 20 June 1972 relating to the radio interference (electromagnetic compatibility) of vehicles (OJ L 152, 6.7.1972, p. 15), as amended by:  31989 L 0491: Commission Directive 89/491/EEC of 17.7.1989 (OJ L 238, 15.8.1989, p. 43),  31995 L 0054: Commission Directive 95/54/EC of 31.10.1995 (OJ L 266, 8.11.1995, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32004 L 0104: Commission Directive 2004/104/EC of 14.10.2004 (OJ L 337, 13.11.2004, p. 13),  32005 L 0049: Commission Directive 2005/49/EC of 25.7.2005 (OJ L 194, 26.7.2005, p. 12),  32005 L 0083: Commission Directive 2005/83/EC of 23.11.2005 (OJ L 305, 24.11.2005, p. 32),  32006 L 0028: Commission Directive 2006/28/EC of 6.3.2006 (OJ L 65, 7.3.2006, p. 27). In Annex I, the following are inserted in the column under point 5.2: 34 for Bulgaria, 19 for Romania. 9. 31974 L 0061: Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorised use of motor vehicles (OJ L 38, 11.2.1974, p. 22), as amended by:  31995 L 0056: Commission Directive 95/56/EC, Euratom of 8.11.1995 (OJ L 286, 29.11.1995, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following are inserted in the column under point 5.1.1: 34 for Bulgaria, 19 for Romania. 10. 31974 L 0408: Council Directive 74/408/EEC of 22 July 1974 relating to motor vehicles with regard to the seats, their anchorages and head restraints (OJ L 221, 12.8.1974, p. 1), as amended by:  31981 L 0577: Council Directive 81/577/EEC of 20.7.1981 (OJ L 209, 29.7.1981, p. 34),  31996 L 0037: Commission Directive 96/37/EC of 17.6.1996 (OJ L 186, 25.7.1996, p. 28),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32005 L 0039: Directive 2005/39/EC of the European Parliament and of the Council of 7.9.2005 (OJ L 255, 30.9.2005, p. 143). In Annex I, the following are inserted in the column under point 6.2.1: 34 for Bulgaria, 19 for Romania. 11. 31974 L 0483: Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles (OJ L 266, 2.10.1974, p. 4), as amended by:  31979 L 0488: Commission Directive 79/488/EEC of 18.4.1979 (OJ L 128, 26.5.1979, p. 1),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to the footnote relating to point 3.2.2.2: 34 for Bulgaria, 19 for Romania. 12. 31975 L 0322: Council Directive 75/322/EEC of 20 May 1975 on the suppression of radio interference produced by agricultural or forestry tractors (electromagnetic compatibility) (OJ L 147, 9.6.1975, p. 28), as amended by:  31982 L 0890: Council Directive 82/890/EEC of 17.12.1982 (OJ L 378, 31.12.1982, p. 45),  31997 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23.9.1997 (OJ L 277, 10.10.1997, p. 24),  32000 L 0002: Commission Directive 2000/2/EC of 14.1.2000 (OJ L 21, 26.1.2000, p. 23),  32001 L 0003: Commission Directive 2001/3/EC of 8.1.2001 (OJ L 28, 30.1.2001, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following are inserted in point 5.2: 34 for Bulgaria, 19 for Romania. 13. 31976 L 0114: Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (OJ L 24, 30.1.1976, p. 1), as amended by:  31978 L 0507: Commission Directive 78/507/EEC of 19.5.1978 (OJ L 155, 13.6.1978, p. 31),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In the Annex, the following is added to the text in brackets in point 2.1.2: 34 for Bulgaria, 19 for Romania. 14. 31976 L 0757: Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to retro-reflectors for motor vehicles and their trailers (OJ L 262, 27.9.1976, p. 32), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31997 L 0029: Commission Directive 97/29/EC of 11.6.1997 (OJ L 171, 30.6.1997, p. 11),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to the text in point 4.2.1: 34 for Bulgaria, 19 for Romania. 15. 31976 L 0758: Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps, stop lamps, daytime running lamps and side marker lamps for motor vehicles and their trailers (OJ L 262, 27.9.1976, p. 54), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31989 L 0516: Commission Directive 89/516/EEC of 1.8.1989 (OJ L 265, 12.9.1989, p. 1),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31997 L 0030: Commission Directive 97/30/EC of 11.6.1997 (OJ L 171, 30.6.1997, p. 25),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 5.2.1: 34 for Bulgaria, 19 for Romania. 16. 31976 L 0759: Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (OJ L 262, 27.9.1976, p. 71), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31989 L 0277: Commission Directive 89/277/EEC of 28.3.1989 (OJ L 109, 20.4.1989, p. 25),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0015: Commission Directive 1999/15/EC of 16.3.1999 (OJ L 97, 12.4.1999, p. 14),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 4.2.1: 34 for Bulgaria, 19 for Romania. 17. 31976 L 0760: Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the rear registration plate lamps for motor vehicles and their trailers (OJ L 262, 27.9.1976, p. 85), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31997 L 0031: Commission Directive 97/31/EC of 11.6.1997 (OJ L 171, 30.6.1997, p. 49),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 4.2.1: 34 for Bulgaria, 19 for Romania. 18. 31976 L 0761: Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to light sources (filament lamps and others) for use in approved lamp units of motor vehicles and of their trailers (OJ L 262, 27.9.1976, p. 96), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31989 L 0517: Commission Directive 89/517/EEC of 1.8.1989 (OJ L 265, 12.9.1989, p. 15),  11994 N: Act concerning the conditions of accession and the adjustment to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0017: Commission Directive 1999/17/EC of 18.3.1999 (OJ L 97, 12.4.1999, p. 45),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, points 5.2.1 and 6.2.1, the following is added to the list: 34 for Bulgaria, 19 for Romania. 19. 31976 L 0762: Council Directive 76/762/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles (OJ L 262, 27.9.1976, p. 122), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0018: Commission Directive 1999/18/EC of 18.3.1999 (OJ L 97, 12.4.1999, p. 82),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 4.2.1: 34 for Bulgaria, 19 for Romania. 20. 31977 L 0536: Council Directive 77/536/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (OJ L 220, 29.8.1977, p. 1), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31989 L 0680: Council Directive 89/680/EEC of 21.12.1989 (OJ L 398, 30.12.1989, p. 26),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0055: Commission Directive 1999/55/EC of 1.6.1999 (OJ L 146, 11.6.1999, p. 28),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex VI, the following is added: 34 for Bulgaria, 19 for Romania. 21. 31977 L 0538: Council Directive 77/538/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to rear fog lamps for motor vehicles and their trailers (OJ L 220, 29.8.1977, p. 60), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31989 L 0518: Commission Directive 89/518/EEC of 1.8.1989 (OJ L 265, 12.9.1989, p. 24),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0014: Commission Directive 1999/14/EC of 16.3.1999 (OJ L 97, 12.4.1999, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 4.2.1: 34 for Bulgaria, 19 for Romania. 22. 31977 L 0539: Council Directive 77/539/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to reversing lamps for motor vehicles and their trailers (OJ L 220, 29.8.1977, p. 72), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31997 L 0032: Commission Directive 97/32/EC of 11.6.1997 (OJ L 171, 30.6.1997, p. 63),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 4.2.1: 34 for Bulgaria, 19 for Romania. 23. 31977 L 0540: Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles (OJ L 220, 29.8.1977, p. 83), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0016: Commission Directive 1999/16/EC of 16.3.1999 (OJ L 97, 12.4.1999, p. 33),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 4.2.1: 34 for Bulgaria, 19 for Romania. 24. 31977 L 0541: Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (OJ L 220, 29.8.1977, p. 95), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  31981 L 0576: Council Directive 81/576/EEC of 20.7.1981 (OJ L 209, 29.7.1981, p. 32),  31982 L 0319: Commission Directive 82/319/EEC of 2.4.1982 (OJ L 139, 19.5.1982, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31990 L 0628: Commission Directive 90/628/EEC of 30.10.1990 (OJ L 341, 6.12.1990, p. 1),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31996 L 0036: Commission Directive 96/36/EC of 17.6.1996 (OJ L 178, 17.7.1996, p. 15),  32000 L 0003: Commission Directive 2000/3/EC of 22.2.2000 (OJ L 53, 25.2.2000, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32005 L 0040: Directive 2005/40/EC of the European Parliament and of the Council of 7.9.2005 (OJ L 255, 30.9.2005, p. 146). In Annex III, the following is added to point 1.1.1: 34 for Bulgaria, 19 for Romania. 25. 31978 L 0318: Council Directive 78/318/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the wiper and washer systems of motor vehicles (OJ L 81, 28.3.1978, p. 49), as amended by:  31994 L 0068: Commission Directive 94/68/EC of 16.12.1994 (OJ L 354, 31.12.1994, p. 1),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following are inserted in the column under point 7.2: 34 for Bulgaria, 19 for Romania. 26. 31978 L 0764: Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors (OJ L 255, 18.9.1978, p. 1), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  31982 L 0890: Council Directive 82/890/EEC of 17.12.1982 (OJ L 378, 31.12.1982, p. 45),  31983 L 0190: Commission Directive 83/190/EEC of 28.3.1983 (OJ L 109, 26.4.1983, p. 13),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31988 L 0465: Commission Directive 88/465/EEC of 30.6.1988 (OJ L 228, 17.8.1988, p. 31),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31997 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23.9.1997 (OJ L 277, 10.10.1997, p. 24),  31999 L 0057: Commission Directive 1999/57/EC of 7.6.1999 (OJ L 148, 15.6.1999, p. 35),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex II, the following is added to point 3.5.2.1: 34 for Bulgaria, 19 for Romania. 27. 31978 L 0932: Council Directive 78/932/EEC of 16 October 1978 on the approximation of the laws of the Member States relating to head restraints of seats of motor vehicles (OJ L 325, 20.11.1978, p. 1), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex VI, the following is added to point 1.1.1: 34 for Bulgaria, 19 for Romania. 28. 31979 L 0622: Council Directive 79/622/EEC of 25 June 1979 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (OJ L 179, 17.7.1979, p. 1), as amended by:  31982 L 0953: Commission Directive 82/953/EEC of 15.12.1982 (OJ L 386, 31.12.1982, p. 31),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31988 L 0413: Commission Directive 88/413/EEC of 22.6.1988 (OJ L 200, 26.7.1988, p. 32),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31999 L 0040: Commission Directive 1999/40/EC of 6.5.1999 (OJ L 124, 18.5.1999, p. 11),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex VI, the following is added: 34 for Bulgaria, 19 for Romania. 29. 31986 L 0298: Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (OJ L 186, 8.7.1986, p. 26), as amended by:  31989 L 0682: Council Directive 89/682/EEC of 21.12.1989 (OJ L 398, 30.12.1989, p. 29),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  32000 L 0019: Commission Directive 2000/19/EC of 13.4.2000 (OJ L 94, 14.4.2000, p. 31),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32005 L 0067: Commission Directive 2005/67/EC of 18.10.2005 (OJ L 273, 19.10.2005, p. 17). In Annex VI, the following is added: 34 for Bulgaria, 19 for Romania. 30. 31987 L 0402: Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors (OJ L 220, 8.8.1987, p. 1), as amended by:  31989 L 0681: Council Directive 89/681/EEC of 21.12.1989 (OJ L 398, 30.12.1989, p. 27),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  32000 L 0022: Commission Directive 2000/22/EC of 28.4.2000 (OJ L 107, 4.5.2000, p. 26),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32005 L 0067: Commission Directive 2005/67/EC of 18.10.2005 (OJ L 273, 19.10.2005, p. 17). In Annex VII, the following is added: 34 for Bulgaria, 19 for Romania. 31. 31989 L 0173: Council Directive 89/173/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to certain components and characteristics of wheeled agricultural or forestry tractors (OJ L 67, 10.3.1989, p. 1), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  31997 L 0054: Directive 97/54/EC of the European Parliament and of the Council of 23.9.1997 (OJ L 277, 10.10.1997, p. 24),  32000 L 0001: Commission Directive 2000/1/EC of 14.1.2000 (OJ L 21, 26.1.2000, p. 16),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32006 L 0026: Commission Directive 2006/26/EC of 2.3.2006 (OJ L 65, 7.3.2006, p. 22). (a) In Annex III A, the following is added to footnote 1 of point 5.4.1: 34 for Bulgaria, 19 for Romania; (b) In Annex IV, the following is added to the first indent of Appendix 4: 34 for Bulgaria, 19 for Romania; (c) In Annex V, the following is added to the third paragraph of point 2.1.3: 34 for Bulgaria, 19 for Romania. 32. 31991 L 0226: Council Directive 91/226/EEC of 27 March 1991 on the approximation of the laws of the Member States relating to spray-suppression systems of certain categories of motor vehicles and their trailers (OJ L 103, 23.4.1991, p. 5), as amended by:  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex II, the following is added to point 3.4.1: 34 for Bulgaria, 19 for Romania. 33. 31994 L 0020: Directive 94/20/EC of the European Parliament and of the Council of 30 May 1994 relating to the mechanical coupling devices of motor vehicles and their trailers and their attachment to those vehicles (OJ L 195, 29.7.1994, p. 1), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following is added to point 3.3.4: 34 for Bulgaria, 19 for Romania. 34. 31995 L 0028: Directive 95/28/EC of the European Parliament and of the Council of 24 October 1995 relating to the burning behaviour of materials used in the interior construction of certain categories of motor vehicle (OJ L 281, 23.11.1995, p. 1), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following are inserted in point 6.1.1: 34 for Bulgaria, 19 for Romania. 35. 32000 L 0025: Directive 2000/25/EC of the European Parliament and of the Council of 22 May 2000 on action to be taken against the emission of gaseous and particulate pollutants by engines intended to power agricultural or forestry tractors and amending Council Directive 74/150/EEC (OJ L 173, 12.7.2000, p. 1), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32005 L 0013: Commission Directive 2005/13/EC of 21.2.2005 (OJ L 55, 1.3.2005, p. 35). In Annex I, the following are inserted in Appendix 4, point 1, Section 1: 34 for Bulgaria, 19 for Romania. 36. 32000 L 0040: Directive 2000/40/EC of the European Parliament and of the Council of 26 June 2000 on the approximation of the laws of the Member States relating to the front underrun protection of motor vehicles and amending Council Directive 70/156/EEC (OJ L 203, 10.8.2000, p. 9), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Annex I, the following are inserted in the column under point 3.2: 34 for Bulgaria, 19 for Romania. 37. 32001 L 0056: Directive 2001/56/EC of the European Parliament and of the Council of 27 September 2001 relating to heating systems for motor vehicles and their trailers, amending Council Directive 70/156/EEC and repealing Council Directive 78/548/EEC (OJ L 292, 9.11.2001, p. 21), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32004 L 0078: Commission Directive 2004/78/EC of 29.4.2004 (OJ L 153, 30.4.2004, p. 103). In Annex I, the following are inserted in Appendix 5, point 1.1.1: 34 for Bulgaria, 19 for Romania. 38. 32001 L 0085: Directive 2001/85/EC of the European Parliament and of the Council of 20 November 2001 relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the driver's seat, and amending Directives 70/156/EEC and 97/27/EC (OJ L 42, 13.2.2002, p. 1). (a) In Annex I, point 7.6.11.1, the following is added to the list after NÃ ¶dutgÃ ¥ng: Ã Ã ²Ã °ÃÃ ¸Ã µÃ ½ Ã ¸Ã ·Ã Ã ¾Ã ´ IeÃ ire de siguranÃ £Ã ; (b) Ã ¡Ã ¿Ã ¸ÃÃ °Ã ½Ã µ Ã ½Ã ° Ã °Ã ²Ã Ã ¾Ã ±Ã Ã Ã ° Oprire. In Annex I, point 7.7.9.1, the following is added to the list after stannar: 39. 32002 L 0024: Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles and repealing Council Directive 92/61/EEC (OJ L 124, 9.5.2002, p. 1), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 L 0077: Commission Directive 2003/77/EC of 11.8.2003 (OJ L 211, 21.8.2003, p. 24),  32005 L 0030: Commission Directive 2005/30/EC of 22.4.2005 (OJ L 106, 27.4.2005, p. 17). (a) In Annex IV, point 47 of Side 2 of the model in part A is replaced by the following: 47. Fiscal power or national code number(s), if applicable: Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: ; (b) In Annex V, A, the following are inserted in the list in point 1, Section 1: 34 for Bulgaria, 19 for Romania; (c) In Annex V, B, the following are inserted in the list in point 1.1: 34 for Bulgaria, 19 for Romania. 40. 32003 L 0037: Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Directive 74/150/EEC (OJ L 171, 9.7.2003, p. 1), as amended by:  32004 L 0066: Council Directive 2004/66/EC of 26.4.2004 (OJ L 168, 1.5.2004, p. 35),  32005 L 0013: Commission Directive 2005/13/EC of 21.2.2005 (OJ L 55, 1.3.2005, p. 35),  32005 L 0067: Commission Directive 2005/67/EC of 18.10.2005 (OJ L 273, 19.10.2005, p. 17). (a) In Annex II, Chapter C, Appendix 1, point 1, the following are inserted in the first subparagraph: 34 for Bulgaria, 19 for Romania; (b) In Annex III, Part I, A  Complete/completed tractors, point 16 is replaced by the following: 16. Fiscal horsepower(s) or class(es) Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: ; (c) In Annex III, Part I, B  Agricultural or forestry trailers  complete/completed, point 16 is replaced by the following: 16 Fiscal horsepower(s) or class(es) (if applicable) Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: ; (d) In Annex III, Part I, C  Interchangeable towed machinery  complete/completed, point 16 is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: ; (e) In Annex III, Part II, A  Agricultural or forestry trailers  incomplete, point 16 is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: ; (f) In Annex III, Part II, B  Interchangeable towed machinery  incomplete, point 16 is replaced by the following: 16. Fiscal horsepower(s) or class(es) (if applicable) Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom: . 41. 32003 L 0097: Directive 2003/97/EC of the European Parliament and of the Council of 10 November 2003 on the approximation of the laws of the Member States relating to the type-approval of devices for indirect vision and of vehicles equipped with these devices, amending Directive 70/156/EEC and repealing Directive 71/127/EEC (OJ L 25, 29.1.2004, p. 1), as amended by:  32005 L 0027: Commission Directive 2005/27/EC of 29.3.2005 (OJ L 81, 30.3.2005, p. 44). In Annex I, Appendix 5, the following are inserted in point 1.1 between the entries for Denmark and Poland: 19 for Romania, and, between the entries for Latvia and Lithuania: 34 for Bulgaria. 42. 32005 L 0066: Directive 2005/66/EC of the European Parliament and of the Council of 26 October 2005 relating to the use of frontal protection systems on motor vehicles and amending Council Directive 70/156/EEC (OJ L 309, 25.11.2005, p. 37). In Annex II, the following is added to point 3.2.1: 34 for Bulgaria, 19 for Romania. B. LEGAL METROLOGY AND PRE-PACKAGING 1. 31971 L 0316: Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (OJ L 202, 6.9.1971, p. 1), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  31972 L 0427: Council Directive 72/427/EEC of 19.12.1972 (OJ L 291, 28.12.1972, p. 156),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  31983 L 0575: Council Directive 83/575/EEC of 26.10.1983 (OJ L 332, 28.11.1983, p. 43),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31987 L 0355: Council Directive 87/355/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 46),  31988 L 0665: Council Directive 88/665/EEC of 21.12.1988 (OJ L 382, 31.12.1988, p. 42),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 R 0807: Council Regulation (EC) No 807/2003 of 14.4. 2003 (OJ L 122, 16.5.2003, p. 36). (a) In the first indent of point 3.1 of Annex I and in the first indent of point 3.1.1.1(a) of Annex II, the following is added to the text in brackets: BG for Bulgaria, RO for Romania; (b) The drawings to which Annex II, point 3.2.1, refers are supplemented by the following drawings: 2. 31971 L 0347: Council Directive 71/347/EEC of 12 October 1971 on the approximation of the laws of the Member States relating to the measuring of the standard mass per storage volume of grain (OJ L 239, 25.10.1971, p. 1), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). In Article 1(a), the following is added between the brackets: Ã Ã µÃ ºÃ Ã ¾Ã »Ã ¸Ã ÃÃ ¾Ã ²Ã ° Ã ¼Ã °Ã Ã ° Ã ÃÃ  masÃ  hectolitricÃ  CEE. 3. 32004 L 0022: Directive 2004/22/EC of the European Parliament and of the Council of 31 March 2004 on measuring instruments (OJ L 135, 30.4.2004, p. 1). The following paragraph is added to Article 23: For the purpose of this transition period, the monetary values for Bulgaria and Romania according to point 4.8.1 of Chapter IV of the Annex to Directive 71/348/EEC shall be fixed at: 1 Ã Ã Ã ¾Ã Ã ¸Ã ½Ã ºÃ ° (1 stotinka) 1 new leu. C. PRESSURE VESSELS 31976 L 0767: Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods of inspecting them (OJ L 262, 27.9.1976, p. 153), as amended by:  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  31987 L 0354: Council Directive 87/354/EEC of 25.6.1987 (OJ L 192, 11.7.1987, p. 43),  31988 L 0665: Council Directive 88/665/EEC of 21.12.1988 (OJ L 382, 31.12.1988, p. 42),  11994 N: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (OJ C 241, 29.8.1994, p. 21),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32003 R 0807: Council Regulation (EC) No 807/2003 of 14.4.2003 (OJ L 122, 16.5.2003, p. 36). The following is added to the text in brackets in the first indent of point 3.1 of Annex I and in the first indent of point 3.1.1.1.1 of Annex II: BG for Bulgaria, RO for Romania. D. TEXTILES AND FOOTWEAR 1. 31994 L 0011: Directive 94/11/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to labelling of the materials used in the main components of footwear for sale to the consumer (OJ L 100, 19.4.1994, p. 37), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). (a) In point 1(a) of Annex I the following is added after SK Vrch: BG Ã »Ã ¸Ã Ã µÃ ²Ã ° Ã Ã °Ã Ã  RO faÃ £Ã ; (b) In point 1(b) of Annex I the following is added after SK PodÃ ¡Ã ­vka a stielka: BG Ã ¿Ã ¾Ã ´Ã ¿Ã »Ã °Ã Ã ° Ã ¸ Ã Ã Ã µÃ »Ã ºÃ ° RO cÃ ptuÃ ealÃ  Ã i acoperiÃ  de branÃ £; (c) In point 1(c) of Annex I the following is added after SK PodoÃ ¡va: BG Ã ²Ã Ã ½Ã Ã ½Ã ¾ Ã Ã ¾Ã ´Ã ¸Ã »Ã ¾ RO talpÃ  exterioarÃ ; (d) In point 2(a)(i) of Annex I the following is added after SK UseÃ : BG Ã ºÃ ¾Ã ¶Ã ° RO piei cu faÃ £Ã  naturalÃ ; (e) In point 2(a)(ii) of Annex I the following is added after SK PovrstvenÃ ¡ useÃ : BG Ã ºÃ ¾Ã ¶Ã ° Ã  Ã ¿Ã ¾Ã ºÃÃ ¸Ã Ã ¸Ã µ RO piei cu faÃ £Ã  corectatÃ ; (f) In point 2(b) of Annex I the following is added after SK Textil: BG Ã Ã µÃ ºÃ Ã Ã ¸Ã » RO textile; (g) In point 2(c) of Annex I the following is added after SK InÃ ½ materiÃ ¡l: BG Ã ²Ã Ã ¸Ã Ã ºÃ ¸ Ã ´ÃÃ Ã ³Ã ¸ Ã ¼Ã °Ã Ã µÃÃ ¸Ã °Ã »Ã ¸ RO alte materiale. 2. 31996 L 0074: Directive 96/74/EC of the European Parliament and of the Council of 16 December 1996 on textile names (OJ L 32, 3.2.1997, p. 38), as amended by:  31997 L 0037: Commission Directive 97/37/EC of 19.6.1997 (OJ L 169, 27.6.1997, p. 74),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33),  32004 L 0034: Commission Directive 2004/34/EC of 23.3.2004 (OJ L 89, 26.3.2004, p. 35),  32006 L 0003: Commission Directive 2006/3/EC of 9.1.2006 (OJ L 5, 10.1.2006, p. 14). In Article 5(1), the following are inserted:  Ã ½Ã µÃ ¾Ã ±ÃÃ °Ã ±Ã ¾Ã Ã µÃ ½Ã ° Ã ²Ã Ã »Ã ½Ã ° ,  lÃ ¢nÃ  virginÃ  . E. GLASS 31969 L 0493: Council Directive 69/493/EEC of 15 December 1969 on the approximation of the laws of the Member States relating to crystal glass (OJ L 326, 29.12.1969, p. 36), as amended by:  11972 B: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Denmark, Ireland and the United Kingdom (OJ L 73, 27.3.1972, p. 14),  11979 H: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Hellenic Republic (OJ L 291, 19.11.1979, p. 17),  11985 I: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ L 302, 15.11.1985, p. 23),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). (a) In Annex I, column b, point 1, the following are inserted: Ã ¢Ã Ã Ã ªÃ  Ã Ã Ã Ã Ã Ã  Ã Ã ÃÃ ¡Ã ¢Ã Ã  30 %, CRISTAL SUPERIOR 30 %; (b) In Annex I, column b, point 2, the following are inserted: Ã Ã Ã Ã Ã Ã  Ã Ã ÃÃ ¡Ã ¢Ã Ã  24 %, CRISTAL CU PLUMB 24 %; (c) In Annex I, column b, point 3, the following are inserted: Ã Ã ÃÃ ¡Ã ¢Ã Ã ÃÃ , STICLÃ  CRISTALINÃ ; (d) In Annex I, column b, point 4, the following are inserted: Ã Ã ÃÃ ¡Ã ¢Ã Ã Ã Ã  Ã ¡Ã ¢Ã ªÃ Ã Ã , CRISTALIN  STICLÃ  SONORÃ . F. HORIZONTAL AND PROCEDURAL MEASURES 31998 L 0034: Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (OJ L 204, 21.7.1998, p. 37), as amended by:  31998 L 0048: Directive 98/48/EC of the European Parliament and of the Council of 20.7.1998 (OJ L 217, 5.8.1998, p. 18),  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). Annex II is replaced by the following: ANNEX II NATIONAL STANDARDISATION BODIES 1. BELGIUM IBN/BIN Institut belge de normalisation Belgisch Instituut voor Normalisatie CEB/BEC ComitÃ © Ã ©lectrotechnique belge Belgisch Elektrotechnisch ComitÃ © 2. BULGARIA Ã ÃÃ ¡ Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã  Ã ·Ã ° Ã Ã Ã °Ã ½Ã ´Ã °ÃÃ Ã ¸Ã ·Ã °Ã Ã ¸Ã  3. CZECH REPUBLIC Ã SNI Ã eskÃ ½ normalizaÃ nÃ ­ institut 4. DENMARK DS Dansk Standard NTA Telestyrelsen, National Telecom Agency 5. GERMANY DIN Deutsches Institut fÃ ¼r Normung e.V. DKE Deutsche Elektrotechnische Kommission im DIN und VDE 6. ESTONIA EVS Eesti Standardikeskus Sideamet 7. GREECE Ã Ã Ã Ã ¤ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã ¤Ã ÃÃ ¿ÃÃ ¿Ã ¯Ã ·Ã Ã ·Ã  8. SPAIN AENOR AsociaciÃ ³n EspaÃ ±ola de NormalizaciÃ ³n y CertificaciÃ ³n 9. FRANCE AFNOR Association franÃ §aise de normalisation UTE Union technique de l'Ã ©lectricitÃ ©  Bureau de normalisation auprÃ ¨s de l'AFNOR 10. IRELAND NSAI National Standards Authority of Ireland ETCI Electrotechnical Council of Ireland 11. ITALY UNI (1) Ente nazionale italiano di unificazione CEI (1) Comitato elettrotecnico italiano 12. CYPRUS Ã Ã Ã Ã Ã Ã ÃÃ Ã ¹Ã ±Ã ºÃ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã Ã ¿Ã Ã ¸Ã ·Ã Ã ·Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  (The Cyprus Organisation for Quality Promotion) 13. LATVIA LVS Latvijas Standarts 14. LITHUANIA LST Lietuvos standartizacijos departamentas 15. LUXEMBOURG ITM Inspection du travail et des mines SEE Service de l'Ã ©nergie de l'Ã tat 16. HUNGARY MSZT Magyar SzabvÃ ¡nyÃ ¼gyi TestÃ ¼let 17. MALTA MSA L-Awtorita' ta' Malta dwar l-Istandards (Malta Standards Authority) 18. NETHERLANDS NNI Nederlands Normalisatie Instituut NEC Nederlands Elektrotechnisch ComitÃ © 19. AUSTRIA Ã N Ã sterreichisches Normungsinstitut Ã VE Ã sterreichischer Verband fÃ ¼r Elektrotechnik 20. POLAND PKN Polski Komitet Normalizacyjny 21. PORTUGAL IPQ Instituto PortuguÃ ªs da Qualidade 22. ROMANIA ASRO AsociaÃ £ia de Standardizare din RomÃ ¢nia 23. SLOVENIA SIST Slovenski inÃ ¡titut za standardizacijo 24. SLOVAKIA SÃ TN SlovenskÃ ½ Ã ºstav technickej normalizÃ ¡cie 25. FINLAND SFS Suomen Standardisoimisliitto SFS ry Finlands StandardiseringsfÃ ¶rbund SFS rf THK/TFC Telehallintokeskus TelefÃ ¶rvaltningscentralen SESKO Suomen SÃ ¤hkÃ ¶teknillinen Standardisoimisyhdistys SESKO ry Finlands Elektrotekniska StandardiseringsfÃ ¶rening SESKO rf 26. SWEDEN SIS Standardiseringen i Sverige SEK Svenska elektriska kommissionen ITS Informationstekniska standardiseringen 27. UNITED KINGDOM BSI British Standards Institution BEC British Electrotechnical Committee G. CHEMICALS 31999 L 0045: Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (OJ L 200, 30.7.1999, p. 1), as amended by:  32001 L 0060: Commission Directive 2001/60/EC of 7.8.2001 (OJ L 226, 22.8.2001, p. 5),  32003 R 1882: Regulation (EC) No 1882/2003 of the European Parliament and of the Council of 29.9.2003 (OJ L 284, 31.10.2003, p. 1),  32004 L 0066: Council Directive 2004/66/EC of 26.4.2004 (OJ L 168, 1.5.2004, p. 35),  32006 L 0008: Commission Directive 2006/8/EC of 23.1.2006 (OJ L 19, 24.1.2006, p. 12). In Annex VI, Part A, point 5, the list of countries is replaced by the following: Belgium: Bulgaria: Czech Republic: Denmark: Germany: Estonia: Greece: Spain: France: Ireland: Italy: Cyprus: Latvia: Lithuania: Luxembourg: Hungary: Malta: Netherlands: Austria: Poland: Portugal: Romania: Slovenia: Slovakia: Finland: Sweden: United Kingdom:. (1) UNI and CEI, in cooperation with the Istituto superiore delle Poste e Telecommunicazioni and the ministero dell'Industria, have allocated the work within ETSI to CONCIT, Comitato nazionale di coordinamento per le tecnologie dell'informazione..